Citation Nr: 0032593	
Decision Date: 12/14/00    Archive Date: 12/20/00	

DOCKET NO.  99-14 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to October 14, 1997, 
for the assignment of a 60 percent evaluation for a herniated 
nucleus pulposus at the L5-S1 and L4-L5 levels.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1968.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  On September 14, 1995, the veteran filed a claim seeking 
an increased evaluation for his service-connected herniated 
nucleus pulposus at L5-S1 and L4-5 (hereinafter sometimes 
referred to as the "service-connected back disability").

3.  In an August 1998 rating determination, the RO increased 
the veteran's service-connected back disability to 60 percent 
disabling from October 14, 1997.  The effective date of 
October 14, 1997, was based on a medical report received from 
the veteran's private physician.

4.  The private physician who provided the October 14, 1997 
report has stated that the veteran's pain started worsening 
in August of 1995.  The veteran contends that the exact day 
his back started worsening was August 17, 1995.  


CONCLUSION OF LAW

An effective date of August 17, 1995, for an increased 
evaluation to 60 percent for the herniated nucleus pulposus 
at the L5-S1 and L4-L5 levels is warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran sought an increased evaluation 
for his service-connected back disability in September 1995.  
The RO's foundation for the determination that the veteran 
warrants a 60 percent evaluation for his service-connected 
back disability on October 14, 1997, is based almost entirely 
on the October 14, 1997, statement of the veteran's private 
physician.  In October 1997, this physician states that the 
veteran continued to have "since August of 1995 until the 
present time" pronounced low back pain and left-sided leg 
pain.  Symptoms persisted that were compatible with 
irritation of the sciatic nerve.  

In August 1999, the veteran's private physician noted that 
the veteran's pain began worsening in August of 1995.  The 
physician noted that, in August 1995, he believed the veteran 
might have pseudoarthrosis at the L5 and S1 levels.  However, 
it was later indicated that the source of the veteran's pain 
was actually the level above at L4-5.  It was noted that a 
MRI scan in 1996 revealed the L4-5 disc was herniated and had 
started deteriorating.  In retrospect, the physician stated 
that it was almost certain that the L4-5 disc was causing the 
problem.  As such, a change in his status actually occurred 
in 1995, which was the time that his spinal condition 
worsened.  

The physicians' statements regarding the difficulties 
associated with the veteran's back disability are clearly 
supported by the medical evidence of record.  Medical records 
obtained by the RO indicate extensive treatment of the 
veteran's back disability prior to October 14, 1997.

The veteran can receive an effective date of an award of an 
increased rating due to his service-connected disability if 
the evidence in the file shows that it was factually 
ascertainable that an increase in disability occurred within 
one year of the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o) (2000).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
how the language of 38 U.S.C.A. § 5110(b)(2) must be read:

[T]he effective date of an award of increased 
compensation shall be the earliest date as of 
which it is ascertainable that an increase in 
disability has occurred if application is 
received within one year from such date.  
(Emphasis in original)

Harper v. Brown, 10 Vet. App. 125, 126 (1997) (citations 
omitted).  

As a result, if the increase occurred more than one year 
prior to the date the application is received, the effective 
date must be no earlier than the date of receipt of the 
application.

In this case, the date of receipt of the claim is September 
1995.  The Board has found that the medical opinion of August 
1999 provides evidence that allows the undersigned to 
conclude that it was "factually ascertainable" that there 
was an increase in severity in the veteran's back disability 
in August 1995.  It is important to note that the sole basis 
for the RO's conclusion that the veteran warranted an 
increased evaluation for his service-connected back 
disability on October 14, 1997, is the October 14, 1997, 
report of the veteran's physician.  This same physician 
indicates that the veteran's back disability increased in 
severity much earlier than October 14, 1997.  The medical 
evidence of record, including outpatient treatment records 
and extensive treatment of the back disability, clearly 
supports his position.  There is no medical evidence that 
refutes this opinion.  Accordingly, it follows that it was 
factually ascertainable that the increase in disability 
occurred within one year prior to the date of the claim.

In summary, the Board finds sufficient medical evidence to 
determine that the veteran is entitled to a 60 percent 
evaluation for his service-connected back disability from 
August 17, 1995, the day the veteran contends his service-
connected back disability began to worsen.  This is a date 
within one year of the date of receipt of his claim for 
increase.  In his notice of disagreement dated February 1999, 
the veteran contends that he is seeking an earlier effective 
date effective August 17, 1995.  As this effective date has 
been granted, the maximum benefit sought on appeal has been 
allowed and further discussion is not warranted.


ORDER

Entitlement to a 60 percent evaluation for a herniated 
nucleus pulposus at L5-S1 and L4-5, effective August 17, 
1995, is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.  



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals







